DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of the required species in the reply filed on 10/23/2020 is acknowledged.  The antibody and its related sequences examined herein is antibody 11H12 and SEQ ID NO:s 8, 36, 14, 12, 16, 6, 18, 20, 23 and 25.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2020.
	Claims 1, 6-12, 14, 17, 19, 21, 24-25, 28, 29, 32, 37 and 42 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Allowable Subject Matter
Claim 42 is allowed.

Claim Objections
(Prior Objection Maintained) Claims 6, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim- Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL........The specification shall contain a written description of the invention, and
of the manner and process of making and using it in such full, clear, concise, and exact terms as to enable any person, skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(Prior Rejection Maintained) Claims 1, 7, 11, 12, 14, 17, 19, 21, 24, 25, 28, 29, 32 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventories, at the time the application was filed, had possession of the claimed invention.

The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice... reduction to drawings...or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See BU Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.

Claims 1, 7, 11, 12, 14, 17, 19, 21, 24, 25, 28, 29, 32 and 37 are rejected as lacking adequate descriptive support for a possession of an isolated or purified antibody or fragment thereof, comprising:
a) a light chain comprising a complementarity determining region (CDR) L1
sequence of QSLLNSX1X2QKNX3 (SEQ ID NO:1) where Xi=R or D, X2=N or T, X3=H or F; a CDR L2 sequence of X1AS (SEQ ID NO:35) where X1=W or F; and a CDR L3
sequence of QQYYX1X2X3X4T (SEQ ID NO:2) where X1=T or S, X2=Y or I, X3=P or no amino acid, X4=R or L;
and
b) a heavy chain comprising a complementarity determining region (CDR)
H1 sequence of GYX1X2TX3DYY (SEQ ID NO:3) where Xi1=S or T, X2=I or F, X3=S or no amino acid;
a CDR H2 sequence selected from the group consisting of IGYDGX1K (SEQ ID NO:4)
where X1=S or T, and YYPGNGHT (SEQ ID NO:5); and
a CDR H3 sequence selected from the group consisting of TRDRANWDDYFDY (SEQ
ID NO:6) and AYDLFNY (SEQ ID NO:7).

The variable light chain is SEQ ID NO: 17 or and the variable heavy chain is SEQ ID NO: 18.  The antibody or fragment thereof specifically binds to SEQ ID NO: 26 and the antibody is also bound to a cargo molecule or is immobilized on a surface.  The antibody is also part of a detection method for detecting influenza HA or treating an influenza in a subject or for quantifying the amount of influenza HA in vitro.  

In support of the claimed genus of an “an antibody with the variable CDRs of claim 1” the specification discloses mAb 11H12.  No derivatives or variants or mutants thereof are disclosed that can achieve the claimed ability to bind to the epitope of SEQ ID NO: 26 or other derivatives or variants or mutants included in the scope of claim 1.  Thus, the application fails to provide examples of any species within the claimed genus.
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an epitope, even a specific epitope, permits an applicant to pursue all possible antibodies that are capable of being produced against such an epitope.  Presently, the claimed antibody with varying amino acids in each CDR of the variable light and heavy chains is only defined by functional properties being able to bind to SEQ ID NO: 26 and amino acid variability of each CDR.  In view of the fact patterns detailed in Amgen v. Sanofi, applicants are in possession of the antibody mAb 11H12 which can bind to some influenza HA proteins at the claimed epitope.  
However, applicants are not in possession of an isolated or purified antibody or fragment thereof, comprising:
a) a light chain comprising a complementarity determining region (CDR) L1
sequence of QSLLNSX1X2QKNX3 (SEQ ID NO:1) where X1=R or D, X2=N or T, X3=H or F; a CDR L2 sequence of X1AS (SEQ ID NO:35) where X1=W or F; and a CDR L3
sequence of QQYYX1X2X3X4T (SEQ ID NO:2) where X1=T or S, X2=Y or I, X3=P or no amino acid, X4=R or L;
and
b) a heavy chain comprising a complementarity determining region (CDR)
H1 sequence of GYX1X2TX3DYY (SEQ ID NO:3) where X1=S or T, X2=I or F, X3=S or no amino acid;
a CDR H2 sequence selected from the group consisting of IGYDGX1K (SEQ ID NO:4)
where X1=S or T, and YYPGNGHT (SEQ ID NO:5); and
a CDR H3 sequence selected from the group consisting of TRDRANWDDYFDY (SEQ
ID NO:6) and AYDLFNY (SEQ ID NO:7).
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.
Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Three specific species of antibodies (11H12, 9D1 and 10A9) are reduced to practice and claimed CDR variability is finite with only 1, 2 or 3 amino acids varying with 2 residues as options for each position (a limited number of variable residues at specific positions).  Given the limited variability to the CDR sequences, a person of ordinary skill in the art would readily envision each and every possible sequence within the scope of the claims.  Therefore, applicants are in possession of the claimed invention.

In response, applicants state that binding of SEQ ID NO: 26 is not required by the claims, however, claim 11 specifically states that the antibodies can bind this sequence.  
Claim 1 requires the following variation of the isolated or purified antibody or fragment thereof:
a) a light chain comprising a complementarity determining region (CDR) L1
sequence of QSLLNSX1X2QKNX3 (SEQ ID NO:1) where X1=R or D, X2=N or T, X3=H or F; a CDR L2 sequence of X1AS (SEQ ID NO:35) where X1=W or F; and a CDR L3
sequence of QQYYX1X2X3X4T (SEQ ID NO:2) where X1=T or S, X2=Y or I, X3=P or no amino acid, X4=R or L;
and
b) a heavy chain comprising a complementarity determining region (CDR)
H1 sequence of GYX1X2TX3DYY (SEQ ID NO:3) where X1=S or T, X2=I or F, X3=S or no amino acid;
a CDR H2 sequence selected from the group consisting of IGYDGX1K (SEQ ID NO:4)
where X1=S or T, and YYPGNGHT (SEQ ID NO:5); and
a CDR H3 sequence selected from the group consisting of TRDRANWDDYFDY (SEQ
ID NO:6) and AYDLFNY (SEQ ID NO:7).
The genus encompasses 12 “X” positions with two residues as options for each position and two different sequences as options for CDRs H2 and H3.  The possible combination of resulting antibodies can be readily figured out on paper by one of ordinary skill in the art, however, the question of whether the instant invention is enabled is not being asked here.  Applicants have claimed a broader genus than the 3 monoclonal antibodies that have been reduced to practice and the specification does not describe a representative number of antibodies that ultimately can bind to influenza, including the epitope of SEQ ID NO: 26.  
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648